Citation Nr: 1444196	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  06-27 758	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1982 to October 1982.  He served on active duty from February 1991 to July 1991, from October 1993 to April 1998, and from January 2003 to September 2003.  This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Service connection for a right wrist disability was denied therein.  Jurisdiction ultimately was transferred to the RO in St. Louis, Missouri.  

In August 2010, the Board decided some issues on appeal.  Service connection for a right wrist disorder, among other issues, was remanded for additional development.  A hearing was requested by the Veteran for some issues, but none was held.  His representative indeed withdrew the request in a January 2014 statement.  In March 2014, the Board once again decided some issues on appeal.  Service connection for a disability of the right wrist again was remanded for additional development, however.  At this time, adjudication can proceed.  The following determination thus is based on review of the paper and electronic portions of the Veteran's claims file.  


FINDING OF FACT

The Veteran injured his right wrist during his second period of service, but there is no nexus between his current right wrist disability and this injury or any subsequent injury, since there was no such subsequent injury, and it did not manifest within the first year following his final separation from service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit must be provided.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a rating and an effective date will be assigned if service connection is granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notification must be provided before initial adjudication or, if it was not required then, there must be subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An October 2004 letter contained information on the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  This was prior to initial adjudication via the August 2005 rating decision.  Via letters dated in March 2006, information was provided on how ratings and effective dates are assigned.  This was after initial adjudication but immediately following caselaw first requiring the provision of such information.  Subsequent adjudication occurred in a June 2006 statement of the case and July 2013, June 2013, and July 2014 supplemental statements of the case.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records both in government custody and in private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary to make a determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, and VA treatment records have been procured by VA.  Some of these latter records were obtained in compliance with the Board's remands.  No private treatment records have been procured by VA because none have been identified.  In March 2013, pursuant to the Board's August 2010 remand, the Veteran underwent a VA medical examination.  The examiner reviewed the claims file, interviewed the Veteran, assessment his right wrist, and rendered an opinion.  The examiner rendered a supplemental opinion in June 2014 pursuant to the Board's March 2014 remand.  No inadequacy exists since this determination is fully informed as a result.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any necessary development necessary that has not been completed.  None otherwise is apparent.  The Board thus finds that no further notice or assistance action is required.  In other words, VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Active service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of inactive duty for training (INACDUTRA) during which an injury but not a disease resulting in disability was incurred or aggravated.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  A Veteran is one who had active service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Only a Veteran is eligible for service connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Paulson v. Brown, 7 Vet. App. 466 (1995).

Service connection means a disease or an injury resulting in disability was incurred during active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  To establish direct service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during service and thereafter unless there is an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity is questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when there was service for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in August 2004.  VA treatment records and SSA records, which are largely duplicative, document the following.  Degenerative joint disease (DJD) was diagnosed in June 2004 pending X-rays, but they were not remarkable.  Diagnoses of radial neuritis and sprain were made in August 2004, while musculoskeletal pain with spasm and tenosynovitis were diagnosed in May 2005.  Osteoarthritis (traumatic arthritis) was diagnosed in April 2014.  No diagnosis was made at the March 2013 VA medical examination following normal X-rays.  April 2013 magnetic resonance imaging (MRI) showed some chronic degenerative changes.

Pain does not constitute a disability in and of itself.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The same applies to other stand-alone symptoms.  While the Veteran has been diagnosed with pain and spasms, he also has been diagnosed with specific right wrist conditions.  They include DJD, radial neuritis, sprain, tenosynovitis, osteoarthritis, and degenerative changes.  An underlying basis for the Veteran's symptoms of pain and spasms has been found, in other words.  All of the specific right wrist conditions diagnosed qualify as current.  Some of the diagnoses indeed were made just prior to or at the time the claim was filed, and some of the diagnoses made were more recent.  The Veteran, in sum, has had a current right wrist disability throughout the pendency of his claim.  

DJD is a form of arthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  Osteoarthritis is also known as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Each of the Veteran's four periods of service was for more than 90 days.  Every period was after December 31, 1946, and all except the period in 1982 were during the period of war referred to for VA purposes as the Persian Gulf War.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  Presumptive service connection is not available for periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The Veteran's period of service in 1982 was ACDUTRA, but all his other periods were active duty.

As such, service connection for a chronic disease cannot be presumed based on the Veteran's 1982 period of service.  It also cannot be presumed based on his other periods of service.  There is no indication that the Veteran manifested right wrist arthritis degeneration to a compensable degree within the year following his separation from service in July 1991, in April 1998, or in September 2003.  He indeed has not contended specifically that he had right wrist arthritis degeneration at all, much less to a compensable degree, by July 1992, by April 1999, or by September 2004.  Even if made, such a contention would be insufficient.  The Veteran is a lay person because he lacks a medical background.  

A lay person is competent to make a diagnosis if the condition is readily identifiable, a contemporaneous medical diagnosis is made, or symptoms are described that support a later such diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis generally is established by X-rays.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  It accordingly is not readily identifiable.  Neither a contemporaneous nor a later medical diagnosis is possible.  There are no treatment records dated during the July 1991 to July 1992 and April 1998 to April 1999 timeframes.  There thus are no X-rays during either timeframe.  With respect to the timeframe from September 2003 to September 2004, that the June 2004 X-rays were not remarkable is reiterated.

In sum, the Veteran did not have right wrist arthritis degeneration as late as June 2004.  The DJD diagnosis made then was premature as it was prior to X-rays, which proved it to be incorrect.  That leaves the April 2013 MRI as the first indication of right wrist arthritis degeneration.  The first indication was over 9 years after the Veteran's final separation from service, in other words.  Manifestation of right wrist arthritis degeneration during service, notation of such during service without a chronic characterization, and notation of such during service with a questionable chronic characterization therefore are not possible.  Since service connection cannot be presumed or established on the basis of chronicity or continuity of symptomatology with respect to a chronic disease, it must be established directly.

Service treatment records document the following.  The Veteran denied all relevant symptoms, such as arthritis, lameness, and deformity, at his March 1982 entrance examination.  His upper extremities were normal at that time.  They also were normal upon examination in February 1986 and in January 1990.  At his June 1991 separation examination as well as at his September 1993 entrance examination, the Veteran denied all relevant symptoms and his upper extremities again were normal.  He thus is presumed to have been in sound condition concerning his right wrist as of September 1993.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In August 1996, sprain was diagnosed following his complaints of persistent right wrist pain while loading duffel bags onto aircraft and negative X-rays.

Upon examination in July 1998, the Veteran denied all relevant symptoms.  His upper extremities were normal.  He also denied all relevant symptoms at his January 2003 entrance examination.  The Veteran stepped into a pot hole while running in late July 2003.  He complained of left knee pain and other symptoms immediately thereafter.  By late August 2003, he complained of right knee pain as well but was unsure if it was a result of stepping in the pot hole while running.  He also complained at his contemporaneous separation examination of a left knee injury, a body rash, whooping cough, malaria, and dental problems.  The Veteran finally complained at a contemporaneous post-deployment assessment of muscle aches during his deployment and of current swollen, stiff, or painful joints.  His left knee was referenced in this regard.

The Veteran, in sum, did not incur or aggravate a right wrist injury or disease during either his 1982 ACDUTRA period of service or his 1991 active duty period of service.  Incurrence rather than aggravation is at issue with respect to his active duty period of service from 1993 to 1998 in light of the aforementioned presumption of sound condition.  Such incurrence of an injury or disease exists given the August 1996 diagnosis of right wrist sprain.  However, the Veteran seemingly has contended only once in an October 2005 statement that this was the start of his relevant symptoms.  He was treated for them only on one occasion.  All indications accordingly are that his right wrist sprain was temporary rather than permanent and that it resolved.  In other words, there were no residuals.

Regarding the Veteran's 2003 active duty period of service, it is unclear whether incurrence or aggravation is at issue.  The aforementioned presumption applies only to defects recorded during an entrance examination.  38 C.F.R. § 3.304(b).  While the Veteran's report of his symptoms from his January 2003 entrance examination is available, the actual entrance examination itself is not available.  Neither incurrence nor aggravation, in any event, is found.  The Veteran's primary contention is that he injured his right wrist in a fall while deployed.  The June 2004 VA treatment record reveals his recount of such at the same time as a knee injury.  He recounted at the March 2013 VA medical examination that he injured his left knee and right wrist in a fall.  In a September 2013 statement, he recounted sustaining right knee and right wrist injuries in a fall.

In an April 2014 statement, the Veteran recounted left knee injury and right wrist injuries after stepping in a mortar hole and falling.  He finally recounted a right wrist injury from a fall with persistent symptoms thereafter in a July 2014 statement.  Lay evidence is competent when it relates that which is personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran therefore is competent to provide the aforementioned recounts.  In weighing his credibility, interest, bias, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors for consideration.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

Many of these factors are significant here.  That the Veteran sustained some sort of right wrist injury while trying to stop from falling is facially plausible.  His demeanor never was observed, as there ultimately was no hearing.  Yet, he is self-interested.  A favorable determination indeed would make it possible for him to receive greater compensation benefits than he already receives for other disabilities that have been service-connected.  He thus may be, though he is not necessarily, motivated by a desire for monetary gain.  Inconsistency, both internal and external, finally exists.  The Veteran's recounts contradict each other and the service treatment records, in other words.  

The Veteran has stated that he injured his right wrist at the same time he injured his right knee, but he also has stated that he injured his right wrist at the same time he injured his left knee.  Only the left knee injury is verified by service treatment records.  The right knee was mentioned, but the Veteran admitted not knowing if it was injured at the same time as the left knee even then.  Service treatment records also never mention a fall, but rather reference only a twisting injury to the left knee.  All of the Veteran's recounts have been are about falling.  Service treatment records also do not discuss any right wrist symptoms around the time that at least the left knee was injured.

At the VA medical examination, the Veteran explained this by stating that his left knee symptoms were such that he did not notice his right wrist symptoms.  Yet his left knee symptoms were not so overwhelming that he did not notice right knee symptoms.  He also complained of several health problems at his separation examination, but he failed to note any right wrist problem.  A lack of notation of a problem where it would be expected, like during such treatment or upon such examination, suggests the absence of that problem.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The service treatment records finally are more persuasive than the Veteran's recounts.  They were made concerning the present whereas the recounts were made concerning the past.  Curry v. Brown, 7 Vet. App. 59 (1994).  It is widely accepted that recall, with time, becomes susceptible to inaccuracy.  

The Veteran, in sum, is not credible in providing his recounts.  All that remains to discuss is whether there is a nexus between his current right wrist disability and his service notwithstanding that the August 1996 right wrist injury was temporary rather than permanent and resolved without residuals and that there was no right wrist injury in or around July 2003.  Medical evidence obviously can confirm or disprove nexus.  Lay evidence also sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Whether there exists a nexus here falls outside the province of a lay person, however.  

Indeed, nexus is a medical question here.  Of import in this regard are the complexities of the musculoskeletal system in general, the numerous causes of right wrist disabilities specifically, that the Veteran had four periods of service, and the number of years that have passed since each of these periods of service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent in contending that his current right wrist disability is related to any of his periods of service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d  at 1372.  His credibility in this regard therefore need not be addressed.

The only medical evidence concerning nexus is the opinion rendered at the March 2013 VA medical examination and June 2014 supplemental opinion thereto.  The examiner first opined that a nexus between the Veteran's current symptoms and findings and his service could not be identified.  However, this was primarily based on the lack of such symptoms and findings.  The Veteran reported only pain in cold weather and being bothered more by repetitive gripping, lifting, and carrying when he does not wear a brace.  His range of motion was normal, just as were the X-rays, with no indication of pain.  There also was no other functional loss of impairment other than pain on palpation.  That chronic degenerative changes were shown by April 2013 MRI, well after the first post-service year following his final separation in September 2003, later was recognized by the examiner.  They were characterized as minor.  It was noted that neither they nor anything else was evidence of trauma.  

To weigh a medical opinion, the qualifications and expertise of the individual rendering the opinion, the scope of the assessment, whether or not pertinent evidence was reviewed, the accuracy of the factual premises underlying the opinion, the rationale provided for it, and degree of certainty in it are factors for consideration.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  None are significant here.  The examiner is a physician.  It is reiterated that the claims file was reviewed by this examiner.  Further, it is reiterated that the Veteran was interviewed as well as assessed.  There is no indication of any deficiency with the scope of either.  

Unequivocal language was used by examiner in expressing the opinion.  A rationale, albeit a terse once, was provided.  There finally is no indication of reliance on an inaccurate factual premise.  In this regard, it is notable that the examiner did not discuss the length of time the Veteran has had relevant symptoms.  He has contended having had them since service.  More specifically, he once contended having them since the August 1996 right wrist sprain and then repeatedly contended having them since a fall in or around July 2003.  He is competent in this regard for the same reason he was competent previously.  Lay evidence cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The absence of treatment regarding the Veteran's right wrist from his September 2003 final separation from service until the first indication of such in June 2004 VA treatment records thus does not convey that he lacks credibility.  Yet it is reiterated that the August 1996 right wrist injury was temporary rather than permanent and resolved without residuals and that a right wrist injury in or around July 2003 did not occur.  That relevant symptoms may manifest even without an inciting injury nevertheless is acknowledged.  Accordingly, there is no reason that the Veteran lacks credibility.  Persistent relevant symptoms ever since service does not automatically mean there is a nexus to service, however.  The examiner took such into account even though it was not discussed, since it was reported by the Veteran, but still did not find such a nexus.  That there can be relevant symptoms without a disability indeed is reiterated.  

Lastly, even assuming that the Veteran did injure his right wrist during a fall or otherwise in or around July 2003, there is no nexus between it and his current right wrist disability.  Both the June 2004 and the March 2013 X-rays did not show any degenerative changes.  However, MRI in April 2013 did.  Inferred from this is that MRI can yield greater detail than X-rays.  This raises the possibility that the Veteran has had degenerative changes for some time, to include as far back as his service, which went undetected until MRI was performed.  However, this possibility is highly improbable.  It is reiterated that arthritis usually is established by X-rays.  The Veteran's degenerative changes were characterized as chronic as would be expected from development over time rather than as acute as would be expected from development due to trauma.  The examiner further did not find them to be indicative of trauma.

Only the April 2014 diagnosis of osteoarthritis (traumatic arthritis) contradicts this conclusion that the Veteran's current right wrist disability is not due to trauma.  This diagnosis, however, is erroneous.  Osteoarthritis or degenerative arthritis is distinguishable from traumatic arthritis.  Although they are rated the same way, each has its own Diagnostic Code in VA's Schedule of Ratings.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  The VA treatment record containing the aforementioned diagnosis also contains another error which further undermines its validity.  The letters "sc" are noted after the diagnosis, which appears to be an indication that the Veteran is service-connected for his osteoarthritis.  This simply is not true with respect to his right wrist (though it is true for his left knee which also is included in the diagnosis).

For the foregoing reasons, service connection for a right wrist disability cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Veteran's receipt of this sole benefit sought on the basis of all raised and otherwise applicable theories of entitlement.  Evidence weighing against service connection, which consists of all of the medical evidence, indeed is particularly persuasive.  The only evidence weighing for service connection is from the Veteran and, in contrast, is far less persuasive.  Absent an approximate balance between this evidence against service connection and this evidence for service connection , there is no benefit of the doubt to afford to him.  Service connection for a right wrist disability, in sum, is denied.


ORDER

Service connection for a right wrist disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


